DETAILED ACTION
The applicant’s amendment filed on December 8, 2021 was received.  Claims 1 and 4 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of Applicant’s amendment of claim 4, the Examiner withdraws the previously set forth rejection of claim 4 under 35 U.S.C. 112(b) as detailed in the Office action dated October 6, 2021.

Claim Rejections - 35 USC § 102
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Gozdz as detailed in the Office action dated October 6, 2021.

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 2, 3 and 5 under 35 U.S.C. 103 as being unpatentable over Gozdz as detailed in the Office action dated October 6, 2021.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gozdz (U.S. Pat. No. 6,328,770, already of record) in view of Miyazawa et al. (hereinafter “Miyazawa”) (U.S. Pub. No. 2015/0188108A1).
	Regarding claim 1, Gozdz teaches the treatment of a modified separator membrane 16 which has been modified to add a surface coating 26 of a polymer such as a poly(vinylidene fluoride) copolymer with a dilute solution of about 10% to 30% of a moderately volatile plasticizer solution in an organic solvent, wherein the plasticizer is a primary plasticizer for modifying the polymer of the separator membrane 16 (step (A)).  The treated membrane 16 is then dried to remove the organic solvent and deposit a layer 28 of the plasticizer on the surfaces of the modified separator film 16.  A separator membrane 16 treated in this manner may then be assembled with common electrode layers, and laminated with heat and pressure in readily available commercial devices (step (B)) (see col. 5, lines 28-67).
	Gozdz is silent as to a polymer mixture contained in a surface layer part, wherein the polymer mixture includes a first polymer having a glass-transition temperature of 30 °C or higher and a second polymer having a glass-transition temperature of lower than 30 °C.

	Regarding claim 2, Gozdz teaches that useful plasticizers include polyalkylene glycol ethers.  Although Gozdz and Miyazawa do not explicitly teach a degree of swelling in response to polyalkylene glycol ethers of not less than 110% and not more than 2000%, it is noted that the instant disclosure describes polyvinylidene fluoride and polyvinyl alcohol as exemplary polymers (see instant paragraph 24), and ester compounds such as diethylene glycol monobutyl ether or ethylene glycol monobutyl ether as exemplary plasticizing substances (see instant paragraph 32).  Thus, one of ordinary skill in the art would expect the mixture of polyvinylidene fluoride, polyvinyl alcohol and polyalkylene glycol ether plasticizer as taught by Gozdz and Miyazawa to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
	Regarding claim 3, although Gozdz and Miyazawa do not explicitly teach a substance amount of not less than 0.005 g/m2 and not more than 5 g/m2, Gozdz teaches that the effective concentration of plasticizer in the membrane-coating solution may be readily varied depending upon the specific membrane-modifying and electrode matrix polymers in the cell fabrication in order to deposit the minimal optimum amount of plasticizer sufficient to promote the adhesive/cohesive softening of the contiguous surfaces of the modifying polymer of the separator membrane and electrode matrix polymers at temperatures safely below the flow temperature of the polyolefin body of the separator membrane. The selection of a particular plasticizer solution composition is well within the normal abilities of cell fabrication technicians (see col. 6, lines 10-22).  It has been held by the courts that discovering an optimum value or workable ranges of a known result-effective variable involves only routine skill in the art, and is thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
	Regarding claims 4 and 5, Gozdz teaches that in an attempt to quantify the efficacy of the plasticizer treatment in terms of comparative interfacial bond strengths developed during lamination at sub-shut-down temperature, two laminate cell structures were produced, one which includes the plasticizer solution treatment, and one which 
Regarding claim 6, Gozdz teaches that a laminated assemblage including an anode, cathode and coated separator membrane may be packaged in a hermetically sealed multi-layer foil/polymer envelope with a measure of activating 1 M solution of LiPF6 in an equipart mixture of ethylene carbonate:dimethyl carbonate (electrolyte solution) to produce a functional laminated rechargeable electrochemical battery cell (see col. 7, lines 61-67; col. 8, lines 1-4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/
Primary Examiner, Art Unit 1727